Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2 TO

REVOLVING CREDIT AND TERM LOAN AGREEMENT

This Amendment No. 2 dated as of May 29, 2009 to the Revolving Credit and Term
Loan Agreement (this “Amendment No. 2”), is entered into among Atlas Pipeline
Partners, L.P., a Delaware limited partnership (“Borrower”), the Subsidiaries of
the Borrower identified as “Guarantors” on the signature pages hereto (the
“Guarantors”), the Lenders signatory hereto and Wachovia Bank, National
Association, in its capacity as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) and amends the Revolving Credit and Term
Loan Agreement dated as of July 27, 2007 (as amended by Amendment No. 1 and
Agreement dated as of June 12, 2008 and as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) entered into among the
Borrower, the Guarantors named therein, the institutions from time to time party
thereto as Lenders (the “Lenders”), the Administrative Agent and the other
agents and arrangers named therein. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.

W I T N E S S E T H:

WHEREAS, Section 12.04 of the Credit Agreement provides that the Credit
Agreement may be amended, modified and waived from time to time;

WHEREAS, the Borrower and Atlas Pipeline Operating Partnership, L.P. (“APL
Operating”) have entered into a Formation and Exchange Agreement dated as of
March 31, 2009 by and between Williams Field Services Group, LLC (“WFSG”),
Williams Laurel Mountain, the Borrower, APL Operating and APL Laurel Mountain,
LLC providing for contribution by the Borrower to Laurel Mountain Midstream,
LLC, a Delaware limited liability company (“Laurel Mountain”), the joint venture
formed by the Borrower and WFSG of the natural gas gathering and transportation
business and the natural gas liquids extraction business conducted utilizing the
natural gas gathering system located in eastern Ohio, western New York, northern
West Virginia and western Pennsylvania and the liquids extraction facility
located in McKean County, Pennsylvania (the “Appalachian Business”), in exchange
for a cash payment to a subsidiary of the Borrower of $90 million and the
issuance to such subsidiary of the Borrower of (x) a 49% interest in Laurel
Mountain and (y) preferred distribution rights with respect to payments made by
WFSG or a subsidiary thereof on account of the $25.5 million promissory note to
be issued by such subsidiary of WFSG and guaranteed by WSFG to Laurel Mountain
as part of WFSG’s capital contribution to Laurel Mountain (the “LM Preferred
Interest”);

WHEREAS, the Borrower desires to amend the Credit Agreement to permit the sale
of the Appalachian Business to Laurel Mountain;

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend the Credit Agreement in certain other respects as set
forth herein;

WHEREAS, subject to certain conditions, the Required Lenders are willing to
agree to the amendments set forth in Section 1 hereof relating to the Credit
Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

Section 1. Amendment to Credit Agreement

(a) Amendments to Section 1.02 of the Credit Agreement. Section 1.02 of the
Credit Agreement is hereby amended as follows:

(i) The definition of “Adjusted LIBOR” is hereby amended by inserting the
following immediately after “Interest Period” and immediately prior to “.”:

; provided that notwithstanding the foregoing, if the Adjusted LIBOR Rate for
any Interest Period as so calculated shall be less than 2.00% per annum, the
Adjusted LIBOR Rate shall be deemed to be 2.00% per annum.”

(ii) The definition of “Applicable Margin” is hereby amended and restated as
follows:

“Applicable Margin means (i) prior to the Amendment No. 2 Effective Date,
“Applicable Margin as defined in this Agreement prior to giving effect to
Amendment No. 2 and (ii) on and after the Amendment No. 2 Effective Date, with
respect to Term Loans and Revolver Loans, (x) if the Leverage Ratio is less than
7.0 to 1, 4.75% for LIBOR Loans and 3.75% for Base Rate Loans and (y) if
otherwise, 5.75% for LIBOR Loans and 4.75% for Base Rate Loans.”

(iii) The definition of “Commitment Fee Percentage” is hereby amended and
restated as follows:

“Commitment Fee Percentage means (i) prior to the Amendment No. 2 Effective
Date, shall mean “Commitment Fee Percentage” as defined in this Agreement prior
to giving effect to Amendment No. 2 and (ii) on and after the Amendment No. 2
Effective Date, 0.50%”

(iv) The definition of “Consolidated EBITDA” is hereby amended and restated as
follows (with changes highlighted by underlining insertions and strikethrough
text to mark deletions):

“Consolidated EBITDA means, for any trailing twelve-month period, the sum of
(i) Consolidated Net Income for such period, plus without duplication (ii) the
following expenses or charges to the extent deducted from Consolidated Net
Income in such period: interest, income taxes, depreciation, depletion,
amortization, non-cash compensation on long-term incentive plans, extraordinary,
unusual or non-recurring charges relating to premiums or penalties paid to
counterparties, in connection with the breakage, termination or unwinding of
Hedging Agreements to the extent such charges are financed with or paid for out
of proceeds of an Equity Offering by the Borrower and other non-cash charges
(other than a non-cash charge resulting from an accrual of a reserve for any
cash charge in any future period) to Consolidated Net Income including non-cash
losses resulting from mark to market accounting of Hedging Agreements, plus
without duplication (iii) the amount of dividends or distributions (other than a
LM Preferred Interest Distribution Setoff) received in cash by the Borrower and
its Consolidated Subsidiaries from Laurel Mountain, minus without duplication
(iv) non-cash credits to Consolidated Net Income including non cash gains
resulting from mark to market accounting of Hedging Agreements. For purposes of
this Agreement, Consolidated EBITDA shall be adjusted on a pro forma basis, in a
manner reasonably acceptable to the Administrative Agent, to include, as of the
first day of any applicable period, the historical financial results of any
acquisition permitted by Section 9.03(i) closed during such period and exclude,
as of the first day of any applicable period, without duplication,

 

-2-



--------------------------------------------------------------------------------

the Consolidated EBITDA attributable to (i) assets divested by the Borrower;
(ii) to the extent funded with the Net Cash Proceeds from an Equity Offering,
losses (in an amount not to exceed the Net Cash Proceeds from such Equity
Offering) resulting from the termination or unwinding of Hedging Agreements of
the type described in Section 9.07(a) and (iii) the after-tax effect of income
(loss) from the early extinguishment of and the interest payments made on Debt
extinguished, in each case, occurring during such period or subsequent thereto
but on or prior to the date of determination of Consolidated EBITDA; provided
that the Consolidated EBITDA attributable to (I) the Appalachian Business; the
NOARK Entities and the Sweetwater Gas Processing Plant located in Beckham
County, Oklahoma, (II) termination or unwinding prior to March 31, 2009 of
Hedging Agreements of the type described in Section 9.07(a) and (III) the
after-tax effect of income (loss) from the early extinguishment of Debt prior to
March 31, 2009 shall be included.”

(v) The definition of “Consolidated Interest Expense” is hereby amended and
restated as follows (with changes highlighted by underlining insertions and
strikethrough text to mark deletions):

Consolidated Interest Expense means with respect to such Person and its
Consolidated Subsidiaries, for any period, the aggregate cash interest payments
made or required to be made for such Person and its Consolidated Subsidiaries on
a consolidated basis for such period; provided, that (i) Consolidated Interest
Expense for the fiscal quarter ending December 31, 2007 shall be calculated by
annualizing the Consolidated Interest Expense for such fiscal quarter,
(ii) Consolidated Interest Expense for the fiscal quarter ending March 31, 2008
shall be calculated by annualizing the Consolidated Interest Expense for such
fiscal quarter and the previous fiscal quarter; (iii) Consolidated Interest
Expense for fiscal quarter ending June 30, 2008 shall be calculated by
annualizing the Consolidated Interest Expense for such fiscal quarter and the
two (2) previous fiscal quarters and (iv) Consolidated Interest Expense shall
exclude historical cash interest payments made with respect to Loans that are
prepaid in such period with the Net Cash Proceeds of a Disposition permitted
under Section 9.17(f); provided that Consolidated Interest Expense for the
fiscal quarter ended March 31, 2009 and the fiscal quarter ended June 30, 2009
shall include historical cash interest payments made with respect to Loans that
were prepaid with the Net Cash Proceeds of the Dispositions of the Appalachian
Business; the NOARK Entities and the Sweetwater Gas Processing Plant located in
Beckham County, Oklahoma.

(vi) The definition of “Debt” is hereby amended by inserting the following at
the end of clause (v) immediately after “such Property” and before “;”:

“excluding however (y) oil and gas leases or rights of way acquired in the
ordinary course of business solely with respect to the right to maintain flow
lines or gathering lines or sales lines across the lands subject thereto, and
(z) equipment leases in the ordinary course of business for (i) gathering and
processing of Hydrocarbons gathered and transported through the Pipelines or
processed, treated or handled in the Pipeline Properties and (ii) office
equipment, in each case to the extent such leases are properly accounted for
under GAAP as operating leases and not capital leases or as part of a sale
leaseback transaction.”

(vii) The definition of “Increase Effective Date” is hereby deleted in its
entirety.

 

-3-



--------------------------------------------------------------------------------

(viii) The definition of “Incremental Loan” is hereby deleted in its entirety.

(ix) The definition of “Incremental Loan Commitment” is hereby deleted in its
entirety

(x) The definition of “Incremental Loan Maturity Date” is hereby deleted in its
entirety.

(xi) The definition of “Increase Joinder” is hereby deleted in its entirety

(xii) The definition of “Mortgages” is hereby amended and restated as follows:

“Mortgages” means each of the Open-Ended Mortgages described or referred to in
Exhibit D hereto and any additional mortgages, deeds of trust, security
agreements and financing statements or other Security Instruments necessary and
appropriate to create and perfect a mortgage Lien in any additional Pipeline
Properties acquired by any Obligor as contemplated by Section 8.09(a) hereof”.

(xiii) The definition of “Pro Forma Cost Savings” is hereby deleted in its
entirety.

(xiv) The definition of “Revolver Facility” is hereby amended by deleting the
words “or increased pursuant to Section 2.12(a).”

(xv) The definition of “Specified Acquisition Period” is hereby deleted in its
entirety.

(xvi) The following definitions shall be added in alphabetical order to read as
follows:

AHD Preferred Equity Investment shall mean the Class B Member Interest issued by
a wholly-owned subsidiary of Atlas Pipeline Holdings, L.P. to the Borrower in
exchange for cash consideration of $15 million.

Amendment No. 2 shall mean that certain Amendment No. 2 to the Credit Agreement
dated as of the Amendment No. 2 Effective Date among the Borrower, the
Guarantors, the Lenders and Administrative Agent.

Amendment No. 2 Effective Date shall mean the date on which each of the
conditions precedent to the effectiveness of Amendment No. 2 shall have been
satisfied or waived by the Administrative Agent.

Appalachian Business has the meaning given to such term in the Laurel Mountain
Formation and Exchange Agreement.

Appalachian Business Investment means the acquisition by the Borrower and its
Consolidated Subsidiaries of (x) a 49% interest in Laurel Mountain and (y) the
LM Preferred Interest as part of the consideration in exchange for the
contribution by the Borrower and its Consolidated Subsidiaries of the
Appalachian Business to Laurel Mountain.

Appalachian Disposition means the sale of the Appalachian Business.

 

-4-



--------------------------------------------------------------------------------

Available Cash shall mean, as at any date of determination, the total amount
classified as cash and cash equivalents on a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries in accordance with GAAP less amounts
classified as restricted cash.

Capital Assets shall mean, with respect to any person, all equipment, fixed
assets and real Property or improvements of such Person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such Person.

Capital Expenditures shall mean, for any period, without duplication, all
expenditures (including, without limitation, expenditures related to maintenance
and repairs) made directly or indirectly by the Borrower and its Subsidiaries
during such period for Capital Assets (whether paid in cash or other
consideration or financed by the incurrence of Debt), but excluding (i) any
portion of the increase in Capital Assets attributable solely to acquisitions of
property, plant and equipment permitted by Section 9.03(i); (ii) the Appalachian
Business Investment, (iii) additional investments by the Borrower and its
Consolidated Subsidiaries permitted by Section 9.03(g)(ii), and (iv) any LM
Preferred Interest Distribution Setoff amounts.

Consolidated Senior Secured Funded Debt shall mean, as at any date of
determination, Consolidated Funded Debt that is not Subordinated Debt and that
is secured by a Lien on any assets of the Borrower or any of its Subsidiaries.

Excess Cash Flow means, for any Excess Cash Flow Period, the sum of the
following determined on a consolidated basis, without duplication, for the
Borrower and its Consolidated Subsidiaries in accordance with GAAP:
(a) Consolidated EBITDA for such period minus (b) the sum of the following:
(i) cash taxes and Consolidated Interest Expense paid in cash for such period,
(ii) the cash amount of all permitted principal payments made in respect of Debt
during such period, (iii) all Capital Expenditures made during such period,
(iv) the cash amount of all permitted principal payments made with respect to
the Term Loan Facility and prepayments or repayments of the Revolver Loans to
the extent that the Revolver Commitment is permanently reduced by an equal
amount at the time of such payment, (v) the cash portion of the purchase price
and other reasonable acquisition-related costs paid by the Borrower for
acquisitions permitted by Section 9.03(i), (vi) Transaction Costs during such
period, (vii) transaction costs and premiums paid to purchase options permitted
under Section 9.07 and (viii) investments permitted by Section 9.03(g) (other
than investments made with the LM Preferred Interest Distribution Setoff) and
(p) plus or minus (c) any increases or decreases in working capital.

Excess Cash Flow Period shall mean (i) the period taken as one accounting period
from and including July 1, 2009 and ending on December 31, 2009 and (ii) each
fiscal year of Borrower thereafter.

Laurel Mountain means the joint venture formed by the Borrower and WFSG pursuant
to the Laurel Mountain Formation and Exchange Agreement.

Laurel Mountain Formation and Exchange Agreement means that certain Formation
and Exchange Agreement entered into as of March 31, 2009 by and between WFSG,
Williams Laurel Mountain, LLC, the Borrower, APL Operating and APL Laurel
Mountain, LLC, as amended by Amendment No. 1 dated as of April 16, 2009.

 

-5-



--------------------------------------------------------------------------------

Laurel Mountain LLC Agreement means that certain Amended and Restated Limited
Liability Company Agreement of Laurel Mountain by and between Williams Laurel
Mountain, LLC and APL Laurel Mountain, LLC to be entered into upon the sale of
the Appalachian Business.

LM Preferred Interest means the preferred distribution rights with respect to
payments made by WFSG or a subsidiary thereof on account of the WFSG Promissory
Note issued to Laurel Mountain as part of WFSG’s capital contribution to Laurel
Mountain.

LM Preferred Interest Distribution Setoff means any dividend, distribution,
cancellation, contribution of or setoff with respect to the LM Preferred
Interest that is applied to the payment of capital contributions otherwise
payable by the Borrower or any of its Consolidated Subsidiaries to Laurel
Mountain.

Minimum Liquidity shall mean, as at any date of determination, the sum of
Available Cash and, so long as at any such date of determination the conditions
precedent set forth in Section 6.02 are satisfied, the Revolver Availability
Amount.

NOARK Entities means Atlas Arkansas, AAPL2, NOARK, OGG and OGT.

Revolver Availability Amount shall mean, as at any date of determination, the
excess of the aggregate of Revolver Commitments of Revolver Lenders over the
aggregate Revolver Principal Debt of Revolver Lenders.

Senior Secured Leverage Ratio has the meaning given to such term in
Section 9.12.

Specified Debt shall mean Subordinated Debt and any senior or subordinated
unsecured notes.

Transaction Costs means all transaction fees, charges and other amounts related
to this Agreement and any future amendments hereof or any acquisition permitted
by Section 9.03(i) or, to the extent paid to non-Affiliates, any permitted
Disposition (including, without limitation, any financing fees, merger and
acquisition fees, legal fees and expenses, due diligence fees or any other fees
and expenses in connection therewith), all such transaction fees as approved by
the Administrative Agent, such approval not to be unreasonably withheld.

WFSG means Williams Field Services Group, LLC.

WFSG Promissory Note means that certain $25.5 million promissory note issued by
a subsidiary of WFSG to Laurel Mountain and guaranteed by WFSG as part of the
consideration in exchange for the contribution by the Borrower and its
Consolidated Subsidiaries of the Appalachian Business to Laurel Mountain.

(b) Section 2.04(a) of the Credit Agreement is hereby amended to delete the
final two sentences thereof.

 

-6-



--------------------------------------------------------------------------------

(c) Section 2.12 of the Credit Agreement is hereby deleted in its entirety;
provided that it is understood and agreed that such deletion shall not affect
the Revolving Commitments outstanding immediately prior to the Amendment No. 2
Effective Date (for avoidance of doubt, such Revolving Commitments include the
Incremental Loan Commitments that were provided by the Lenders party to the
Increase Joinder dated June 27, 2008 among the Borrower, the Administrative
Agent and such Lenders).

(d) Section 3.01(b)(iii) is hereby amended by deleting it in its entirety and
replacing with the following (with changes highlighted by underlining insertions
and strikethrough text to mark deletions):

“(iii) The Borrower shall prepay the Loans in the manner set forth in clause
(vi) below in amounts equal to with respect to any Equity Offering consummated,
commenced or announced after March 31, 2009, (x) on or prior to September 30,
2009, fifty percent (50%) and (y) thereafter, fifty percent (50%) (or if the
Borrower’s Leverage Ratio is less than 5.0:1.0, 0%) of the aggregate Net Cash
Proceeds from any Equity Offering by or capital contribution to the Borrower or
any of its Subsidiaries other than the exercise price on stock options issued as
part of employee compensation. Such prepayment shall be made within five
(5) Business Days after the date of receipt of Net Cash Proceeds of any such
transaction.”

(e) Section 3.01(b)(iv) of the Credit Agreement is hereby amended by deleting it
in its entirety and replacing with the following (with changes highlighted by
underlining insertions and strikethrough text to mark deletions):

“(iv) The Borrower shall prepay the Loans in the manner set forth in clause
(vi) below in amounts equal to one hundred percent (100%) of the aggregate Net
Cash Proceeds from any Disposition by the Borrower or any of its Subsidiaries.
Such prepayments shall be made within five (5) Business Days after receipt of
Net Cash Proceeds of any such transaction by the Borrower or any of its
Subsidiaries; provided that, so long as no Default or Event of Default has
occurred and is continuing, no prepayments shall be required hereunder (A) in
connection with (x) up to $135,000,000 of aggregate Net Cash Proceeds in respect
of Dispositions consummated in the fiscal year ended December 31, 2009 and
(y) up to $50,000,000 of aggregate Net Cash Proceeds in respect of Dispositions
consummated in any fiscal year thereafter from Dispositions (other than any
Disposition pursuant to the terms of the Pioneer Option Agreement) by the
Borrower or any of its Subsidiaries which is reinvested within three hundred
sixty (360) days after receipt of such Net Cash Proceeds by the Borrower or any
of its Subsidiaries in similar replacement assets; provided that such
$50,000,000 basket in this clause (y) shall not apply with respect to any
Disposition if pro forma for any such Disposition, (A) the Senior Secured
Leverage Ratio would be greater than 3.00 to 1.00 or (B) the Minimum Liquidity
would be less than or equal to $50 million, in which case the Borrower shall be
required to prepay the Loans in the manner set forth in clause (vi) below in
amounts equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from any such Disposition by the Borrower or any of its Subsidiaries or (B) in
connection with Dispositions permitted pursuant to Section 9.17 (other than
Section 9.17(f)).”

 

-7-



--------------------------------------------------------------------------------

(f) Section 3.01(b) is hereby amended by inserting the following clause
(viii) as follows:

“(viii) No later than five Business Days after the date on which the financial
statements with respect to each Excess Cash Flow Period are or are required to
be delivered pursuant to Section 8.01(a) (without giving effect to any grace
period applicable thereto), the Borrower shall promptly deliver a notice of
prepayment to the Administrative Agent and upon receipt of such notice, the
Administrative Agent shall promptly so notify the Lenders. Each prepayment of
the Loans under this clause (viii) shall be applied in the manner set forth in
clause (vi) above and in accordance with the provisions of Section 2.07 in an
aggregate amount equal to the applicable percentage set forth at the appropriate
intersection in the table set forth below, based on the Leverage Ratio as in
effect from time to time:

 

Leverage Ratio

   Excess Cash Flow Prepayment Percentage  

³5.50 to 1

   100 %

³5.00 to 1 but <5.50 to 1

   75 %

³4.00 to 1 but <5.00 to 1

   50 %

<4.00 to 1

   0 %

provided that, notwithstanding the provisions of Section 2.07, Revolver Loans
required to be repaid with Excess Cash Flow pursuant to this clause (viii) shall
not be available to be reborrowed and the Revolver Commitment shall be
permanently reduced by the amount of such payment applied to repay Revolver
Loans.”

(g) Section 7.23 of the Credit Agreement is hereby amended by inserting the
words “the agreements relating to Laurel Mountain, including, without
limitation, the Laurel Mountain LLC Agreement and the Laurel Mountain Formation
and Exchange Agreement and” immediately after “(“ and immediately preceding the
words “the agreements referenced.”

(h) Section 8.07 of the Credit Agreement is hereby amended by deleting the words
“Reserved” and replacing them with the following:

“Section 8.07 Capital Expenditures and Hedging Strategy Consultant. No later
than 45 days after the Amendment No. 2 Effective Date, the Borrower shall
engage, at the Borrower’s expense, a consultant reasonably acceptable to the
Borrower and the Administrative Agent to conduct a one-time review reasonably
satisfactory in scope to the Administrative Agent of the Capital Expenditures
strategy and the Hedging Agreements strategy of the Borrower and its
Consolidated Subsidiaries. Such consultant shall deliver their report with
respect to such review to the Borrower and to the Administrative Agent. The
Administrative Agent shall make such report available to the Lenders as soon as
practicable after receipt of such report by the Administrative Agent.”

(i) Section 8.13(a)(ii) of the Credit Agreement is hereby amended by adding the
words “provided that the Borrower’s equity interest in Laurel Mountain and the
LM Preferred Interest (including, for avoidance of doubt, the rights to LM
Preferred Interest Distribution Setoffs) shall be required to be pledged
pursuant to this clause (ii)” immediately after the words “Unrestricted
Entities” and prior to “, and”.

 

-8-



--------------------------------------------------------------------------------

(j) Section 9.01(p) of the Credit Agreement is hereby amended by deleting the
words “50,000,000” and replacing them with “25,000,000”.

(k) Section 9.02(c) is hereby amended by deleting it in its entirety and
replacing it with the following:

“(c) the filing of UCC financing statements solely as a precautionary measure in
connection with (i) oil and gas leases or rights of way acquired in the ordinary
course of business solely with respect to the right to maintain flow lines or
gathering lines or sales lines across the lands subject thereto and
(ii) equipment leases in the ordinary course of business for (x) gathering and
processing of Hydrocarbons gathered and transported through the Pipelines or
processed, treated or handled in the Pipeline Properties and (y) office
equipment; provided that in the case of both clause (i) and (ii) hereof, such
leases are properly accounted for under GAAP as operating leases and not capital
leases or as part of a sale leaseback transaction.”

(l) Section 9.02(f)(ii) of the Credit Agreement is hereby amended and restated
by deleting the words “Section 9.01(k)” and replacing them with the words
“Section 9.01(p)”.

(m) Section 9.03(f) of the Credit Agreement is hereby amended by deleting it in
its entirety and replacing with the following (with changes highlighted by
underlining insertions and strikethrough text to mark deletions):

“(f) (i) investments, loans or advances in or to the Borrower or any
Consolidated-Subsidiary permitted under Section 9.01(g) or investments, loans or
advances to the Borrower or any Obligor and (ii) the AHD Preferred Equity
Investment.”

(n) Section 9.03(g) of the Credit Agreement is hereby amended by deleting the
word “[Reserved]” and replacing it with the following:

“(i) the Appalachian Business Investment and (ii) additional investments by the
Borrower and its Consolidated Subsidiaries in Laurel Mountain to fund the
Borrower’s pro rata share of capital contributions to Laurel Mountain required
to be made in accordance with the Laurel Mountain LLC Agreement in an aggregate
amount not to exceed $10 million per annum (which amount, for avoidance of
doubt, shall not include capital contributions made with the LM Preferred
Interest Distribution Setoff); provided that if the aggregate amount of
investments made in any fiscal year pursuant to this sub clause (ii) shall be
less than $10 million, then the amount of such shortfall may be added to the
amount of investments permitted pursuant to this sub clause (ii) for the
immediately succeeding (but not any other) fiscal year (it being understood that
investments made in any fiscal year pursuant to this sub clause (ii) shall be
counted first against the $10 million available to be spent in such fiscal year
and second against the unused amount, if any, carried over from the immediately
prior fiscal year); provided, further that (x) no cash investments or
contribution may be made by the Borrower and its Consolidated Subsidiaries
pursuant to this clause (ii) unless and until all the mandatory prepayments of
the WFSG Promissory Note that the Borrower or its Consolidated Subsidiaries have
the right to require to be made in such fiscal year and all prior fiscal periods
have been made.”

(o) Section 9.03(i) of the Credit Agreement is hereby amended by deleting the
words “Non-hostile” and replacing them with “non-hostile” and inserting the
following immediately preceding such words:

“So long as pro forma for any such acquisition the Leverage Ratio is less than
or equal to 4.75 to 1.00,”

 

-9-



--------------------------------------------------------------------------------

(p) Section 9.04 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following (with changes highlighted by underlining insertions
and strikethrough text to mark deletions):

“Section 9.04 Dividends, Distributions and Redemptions. None of the Borrower or
any of its Consolidated Subsidiaries will declare or pay any dividend, purchase,
redeem or otherwise acquire for value any of its equity interests now or
hereafter outstanding, return any capital to its unitholders or make any
distribution of its assets to its unitholders except (1) to the Borrower or any
Obligor, (2) to other holders of such Person’s capital stock in connection with
a pro rata distribution to all holders of such Person’s capital stock
(including, in the case of the Borrower, distributions to the General Partner in
respect of its incentive distribution rights) to the extent any such
distribution would otherwise be permitted pursuant to another clause of this
Section 9.04, (3) in the case of the Anadarko JVs, such distributions as are
required by the JV Documents as in effect on the Closing Date and (4) to the
extent required to comply with the Limited Partnership Agreement, unless an
Event of Default has occurred and is continuing or would result therefrom,
(x) the Borrower may make a distribution to its unitholders not to exceed $0.15
per common unit in respect of the fiscal quarter ended March 31, 2009 and
(y) commencing with the fiscal quarter ended March 31, 2010, the Borrower and
its Consolidated Subsidiaries may declare or pay any dividend, purchase, redeem
or otherwise acquire for value any of its equity interests now or hereafter
outstanding, return any capital to its unitholders or make any distribution of
its assets to its unitholders, so long as pro forma for any such dividend,
distribution, purchase, redemption or acquisition or return of capital (A) the
Senior Secured Leverage Ratio is less than or equal to 2.75 to 1.00 and (B) the
Minimum Liquidity is at least $50 million.”

(q) Section 9.08 of the Credit Agreement is hereby amended by deleting the words
“[Reserved]” and replacing them with the following:

“Section 9.08 Early Termination of Hedge Agreements. None of the Borrower or any
of its Consolidated Subsidiaries will (a) terminate any Hedging Agreement having
a positive market value of the type described in Section 9.07(a) or (b) prior to
the termination date set forth in the agreement governing such Hedging Agreement
or (b) consent to an amendment to an agreement governing any Hedging Agreement
of the type described in Section 9.07(a) or (b) to accelerate the termination
date of such Hedging Agreement unless, such termination, in the case of sub
clause (a), or such termination date, in the case of sub clause (b) occurs in
the same fiscal quarter as the termination date of such Hedging Agreement was
scheduled to occur prior to any such termination or acceleration.”

(r) Section 9.11 of the Credit Agreement is hereby amended by deleting all of
the words immediately after “any principal amount of any” and replacing them
with the following:

“Specified Debt except refinancings, refundings, renewals, extensions or
exchange of any Specified Debt permitted by Section 9.01(i); provided that so
long as pro forma for any such prepayment the Minimum Liquidity is greater than
or equal to $60 million, the Borrower shall be permitted to prepay up to $100
million in the aggregate of Specified Debt with the Net Cash Proceeds of an
Equity Offering by, or capital contribution to, the Borrower”

 

-10-



--------------------------------------------------------------------------------

(s) Section 9.12 of the Credit Agreement is hereby amended by deleting the words
“[Reserved]” and replacing them with the following:

“Section 9.12 Consolidated Senior Secured Funded Debt to Consolidated EBITDA.
The Borrower will not permit the ratio of its Consolidated Senior Secured Funded
Debt to Consolidated EBITDA (the “Senior Secured Leverage Ratio”) as of the end
of any fiscal quarter of the Borrower commencing with the fiscal quarter ending
June 30, 2009 (calculated quarterly based upon the four most recently completed
quarters, and including pro forma adjustments acceptable to the Administrative
Agent following any material acquisition or Disposition) to be more than:

 

April 1, 2009 through June 30, 2009

  3.00 to 1.00

July 1, 2009 through September 30, 2009

  3.75 to 1.00

October 1, 2009 through December 31, 2009

  5.25 to 1.00

January 1, 2010 through March 31, 2010

  5.75 to 1.00

April 1, 2010 through June 30, 2010

  5.00 to 1.00

July 1, 2010 through September 30, 2010

  4.25 to 1.00

October 1, 2010 through December 31, 2010

  3.75 to 1.00

January 1, 2011 and thereafter

  3.00 to 1.00 ”

(t) Section 9.13 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“Section 9.13 Consolidated EBITDA to Consolidated Interest Expense. The Borrower
will not permit the ratio of its Consolidated EBITDA to Consolidated Interest
Expense (the “Coverage Ratio”) as of the end of any fiscal quarter of Borrower
commencing with the fiscal quarter ending June 30, 2009 (calculated quarterly
based upon the four most recently completed quarters, and including pro forma
adjustments acceptable to the Administrative Agent following any material
acquisition or Disposition) to be less than:

 

April 1, 2009 through June 30, 2009

  2.50 to 1.00

July 1, 2009 through September 30, 2009

  2.50 to 1.00

October 1, 2009 through December 31, 2009

  1.70 to 1.00

January 1, 2010 through March 31, 2010

  1.40 to 1.00

April 1, 2010 through June 30, 2010

  1.65 to 1.00

July 1, 2010 through September 30, 2010

  1.90 to 1.00

October 1, 2010 through December 31, 2010

  2.20 to 1.00

January 1, 2011 and thereafter

  2.75 to 1.00 ”

 

-11-



--------------------------------------------------------------------------------

(u) Section 9.14 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“Section 9.14 Consolidated Funded Debt to Consolidated EBITDA. The Borrower will
not permit the ratio of its Consolidated Funded Debt to Consolidated EBITDA (the
“Leverage Ratio”) as of the end of any fiscal quarter of the Borrower commencing
with the fiscal quarter ending June 30, 2009 (calculated quarterly based upon
the four most recently completed quarters, and including pro forma adjustments
acceptable to the Administrative Agent following any material acquisition or
Disposition) to be more than:

 

April 1, 2009 through June 30, 2009   5.50 to 1.00 July 1, 2009 through
September 30, 2009   6.50 to 1.00 October 1, 2009 through December 31, 2009  
8.50 to 1.00 January 1, 2010 through March 31, 2010   9.25 to 1.00 April 1, 2010
through June 30, 2010   8.00 to 1.00 July 1, 2010 through September 30, 2010  
7.00 to 1.00 October 1, 2010 through December 31, 2010   6.00 to 1.00 January 1,
2011 and thereafter   5.00 to 1.00 ”

(v) Section 9.15 of the Credit Agreement is hereby amended by deleting the words
“[Reserved]” and replacing them with the following:

“Section 9.15 Capital Expenditures. The Borrower will not permit the aggregate
amount of Capital Expenditures made in any fiscal year period to exceed (i) for
the 9-month period ended December 31, 2009, $95 million and (ii) thereafter, $70
million, unless after giving pro forma effect to such Capital Expenditures
(x) the Senior Secured Leverage Ratio is less than or equal to 3.00 to 1.00 and
(y) the Minimum Liquidity is greater than $50 million.

(w) Section 9.16 of the Credit Agreement is hereby amended by deleting the words
“[Reserved]” and replacing them with the following:

“Section 9.16 Incurrence of Debt by Appalachian Joint Venture. The Borrower will
not and will not permit any of its Consolidated Subsidiaries to (i) vote in
their capacity as a member of Laurel Mountain (whether directly or through a
representative on the management committee of Laurel Mountain) (a) in favor of
an issuance, incurrence, guarantee or assumption of any Debt by Laurel Mountain
or (b) in favor of an amendment or modification to or waiver of the Laurel
Mountain LLC Agreement or any other organizational document of Laurel Mountain
if such amendment, modification or waiver could reasonably be expected to have a
Material Adverse Effect or would be materially adverse to the Lenders
(including, without limitation, an amendment, modification or waiver of
Section 3.2(c), Section 4.4, Article IX or Schedule 5.4(b) of the Laurel
Mountain LLC Agreement) or (ii) give their consent to any waiver or an action by
Laurel Mountain or the management committee of Laurel Mountain with respect to
matters described in clause (i)(a) or (b).”

 

-12-



--------------------------------------------------------------------------------

(x) Section 9.17 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (i), replacing “.” with “; and” at the end of clause
(j) and inserting the following clause:

“(k) the Appalachian Disposition; provided that to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Obligations, the Borrower shall pledge and
assign, or cause to be pledged and assigned, to the Collateral Agent, for the
benefit of the holders of the Obligations, a continuing security interest in,
and a right to set-off against, any and all right, title and interest of the
Borrower or its Consolidated Subsidiaries in and to the 49% equity interest held
by Borrower and/or its Consolidated Subsidiaries in Laurel Mountain.”

(y) Section 9.18 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of clause (g), deleting the words “.” at the end of clause
(h) and replacing them with “;” and inserting:

“(i) investments in Laurel Mountain permitted by Section 9.03(g) of this
Agreement; and

(j) transactions contemplated by the ATN Option Agreement between the Borrower
and Atlas Energy Resources, LLC to be entered into upon the sale of the
Appalachian Business and section 8.2(b) of the Laurel Mountain LLC Agreement.”

(z) Section 9.22 of the Credit Agreement is hereby amended by adding the
following at the end thereof: “provided, however, that the Termination Agreement
among the Borrower, APL Operating, Atlas America, Inc., Resource Energy, LLC,
Viking Resources, LLC, Atlas Noble, LLC, Atlas Resources, LLC, Atlas Energy
Resources, LLC and Atlas Energy Operating Company, LLC to be entered into upon
the sale of the Appalachian Business shall be permitted hereunder; provided,
further that such Termination Agreement shall not be amended after the Amendment
No. 2 Effective Date in a manner materially adverse to the Lenders.”

Section 2. Conditions Precedent to the Effectiveness of this Amendment No. 2.

(a) This Amendment No. 2 shall become effective as of the date hereof (the
“Amendment No. 2 Effective Date”) when, and only when, each of the following
conditions precedent shall have been (or is or will be substantially
concurrently therewith) satisfied or waived by the Administrative Agent:

(i) The Administrative Agent shall have received counterparts of this Amendment
No. 2, duly executed by (1) the Borrower, (2) the Administrative Agent and
(3) the Required Lenders;

(ii) The Administrative Agent shall have received an opinion of legal counsel
for the Borrower, dated the Amendment No. 2 Effective Date and addressed to the
Administrative Agent and the Lenders, which opinion shall provide, among other
things, that the execution and delivery of the Amendment by the Borrower and the
consummation of the transactions contemplated thereby will not violate the
corporate instruments of the Borrower or the terms of the Loan Documents, that
the Credit Agreement may be amended as provided in this Amendment No. 2 with
consent of the Required Lenders in accordance with Section 12.04 and shall
otherwise be in form and substance acceptable to the Administrative Agent and
the Lenders;

 

-13-



--------------------------------------------------------------------------------

(iii) The Borrower shall have paid (1) the Administrative Agent the fees in the
amounts previously agreed to be received on or prior to the Amendment No. 2
Effective Date and (2) all reasonable out-of-pocket costs and expenses of the
Administrative Agent associated with real estate collateral matters under the
Loan Documents, including this Amendment No. 2 and the preparation,
reproduction, execution, delivery, administration, and enforcement of this
Amendment No. 2 (including, without limitation, the reasonable fees and
out-of-pocket expenses of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent, with respect thereto)

(iv) The Borrower shall have paid a fee to (i) each Lender who consents to this
Amendment No. 2 on or prior to 12:00pm, Charlotte, NC time, on May 27, 2009 in
an amount equal to 50 basis points of such consenting Lender’s Term Loans and
used and unused Revolver Commitments on the Amendment No. 2 Effective Date; and

(v) Each Guarantor shall have delivered to the Administrative Agent, with
respect to each Mortgaged Property, (i) an executed amendment to each Mortgage
(as defined in Section 1(a)(v) of this Amendment No. 2) relating to such
Mortgaged Property (the “Mortgage Amendments”), (ii) an opinion of counsel to
the Borrower (including local counsel) with respect to the due authorization and
execution of the Mortgage Amendments and enforceability of the Mortgage
Amendments and Mortgages as amended (in each case i form and substance
reasonably requested by the Administrative Agent), (iii) completed “Life of
Loan” Federal Emergency Management Agency Standard Flood Hazard Determinations
(“Flood Determinations”) with respect to all Pipeline Properties identified as
being improved properties on that certain Officer’s Certificate executed by
Borrower dated May 1, 2009 (together with a notice signed by the applicable
Guarantor which is the mortgagor under the related Mortgage for any Pipeline
Property located within a special flood hazard area as determined by the Flood
Determinations), evidence of flood insurance with respect to any such Pipeline
Properties so located within a special flood hazard area, and (iv) such other
documents which shall reasonably be requested by the Administrative Agent in
connection with such Mortgage Amendments (in each case in form and substance
reasonably requested by the Administrative Agent).

Section 3. Representations and Warranties

On and as of the Amendment No. 2 Effective Date, after giving effect to this
Amendment No. 2, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender as follows:

(a) this Amendment No. 2 has been duly authorized, executed and delivered by the
Borrower and constitutes the legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms and the Credit
Agreement, as amended by this Amendment No. 2, constitutes the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms;

(b) No Default or Event of Default under the Credit Agreement exists or is
continuing or would exist immediately after giving effect to this Amendment
No. 2.

(c) No consent, approval, authorization or offer of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment No. 2.

 

-14-



--------------------------------------------------------------------------------

(d) The representations and warranties set forth in Article VII of the Credit
Agreement are true and correct in all material respects as of the date hereof
(except for those which expressly relate to an earlier date).

Section 4. Reference to and Effect on the Loan Documents

(a) As of the Amendment No. 2 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder,” “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment No. 2 and the Credit Agreement shall be
read together and construed as a single instrument. Each of the table of
contents and lists of Exhibits and Schedules of the Credit Agreement shall be
amended to reflect the changes made in this Amendment No. 2 as of the Amendment
No. 2 Effective Date.

(b) As of the Amendment No. 2 Effective Date, Borrower hereby acknowledges that
it has received and reviewed a copy of the Credit Agreement and acknowledges and
agrees to be bound by all covenants, agreements and acknowledgments in the
Credit Agreement and any other Loan Document and to perform all obligations and
duties required of it by the Credit Agreement.

(c) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(d) The execution, delivery and effectiveness of this Amendment No. 2 shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrower or the Administrative Agent under any of the
Loan Documents, nor constitute a waiver or amendment of any other provision of
any of the Loan Documents or for any purpose except as expressly set forth
herein.

(e) This Amendment No. 2 shall constitute a Loan Document under the terms of the
Credit Agreement.

Section 5. Acknowledgement of Guarantors

The Guarantors acknowledge and consent to all terms and conditions of this
Amendment No. 2 and agree that this Amendment No. 2 and all documents executed
in connection herewith do not operate to reduce or discharge the Guarantors’
obligations under the Loan Documents.

Section 6. Confirmation of Security Documents

The Borrower hereby confirms and ratifies all of its obligations under the Loan
Documents to which it is a party. By its execution on the signature lines
provided below, each of the Loan Parties hereby confirms and ratifies all of its
obligations and the Liens granted by it under the Security Instruments to which
it is a party, confirms that the Security Instruments continue to grant valid
Liens on the Collateral to the Collateral Agent for the benefit of the Secured
Parties securing the Obligations, represents and warrants that the
representations and warranties set forth in such Security Instruments are
complete and correct on the date hereof as if made on and as of such date and
confirms that all references in such Security Instruments to the “Credit
Agreement” (or words of similar import) refer to the Credit Agreement as amended
hereby without impairing any such obligations or Liens in any respect.

 

-15-



--------------------------------------------------------------------------------

Section 7. Execution in Counterparts

This Amendment No. 2 may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy or other electronic transmission (i.e. “pdf” or “tif” document) shall
be effective as delivery of a manually executed counterpart of this Amendment
No. 2.

Section 8. Lender Signatures

Each Lender that signs a signature page to this Amendment No. 2 shall be deemed
to have approved this Amendment No. 2 and shall be further deemed for the
purposes of the Loan Documents to have approved this Amendment No. 2. Each
Lender signatory to this Amendment No. 2 agrees that such Lender shall not be
entitled to receive a copy of any other Lender’s signature page to this
Amendment No. 2, but agrees that a copy of such signature page may be delivered
to the Borrower and the Administrative Agent.

Section 9. Governing Law

This Amendment No. 2 shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to principles of conflicts of law
to the extent that the application of the laws of another jurisdiction will be
required thereby.

Section 10. Section Titles

The section titles contained in this Amendment No. 2 are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub clause or subsection
is a reference to such clause, sub clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.

Section 11. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

Section 12. Severability

The fact that any term or provision of this Amendment No. 2 is held invalid,
illegal or unenforceable as to any person in any situation in any jurisdiction
shall not affect the validity, enforceability or legality of the remaining terms
or provisions hereof or the validity, enforceability or legality of such
offending term or provision in any other situation or jurisdiction or as applied
to any person.

 

-16-



--------------------------------------------------------------------------------

Section 13. Successors

The terms of this Amendment No. 2 shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 14. Waiver of Jury Trial

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AMENDMENT NO. 2 OR ANY OTHER LOAN DOCUMENT.

[Signature pages follow.]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

 

ATLAS PIPELINE PARTNERS, L.P. By:   Atlas Pipeline Partners, GP, LLC, its
General Partner By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

GUARANTORS: ATLAS PIPELINE OPERATING PARTNERSHIP, L.P. By:   Atlas Pipeline
Partners GP, LLC, its general partner By:  

 

  Matthew A. Jones   Chief Financial Officer

ATLAS PIPELINE OHIO, LLC

ATLAS PIPELINE MID-CONTINENT, LLC

ATLAS PIPELINE PENNSYLVANIA, LLC

ATLAS PIPELINE NEW YORK, LLC

ATLAS PIPELINE TENNESSEE, LLC

APL LAUREL MOUNTAIN, LLC

By:   Atlas Pipeline Operating Partnership, L.P., its sole member By:   Atlas
Pipeline Partners GP, LLC, its general partner By:  

 

  Matthew A. Jones   Chief Financial Officer



--------------------------------------------------------------------------------

ATLAS PIPELINE MCKEAN, LLC By:   Atlas Pipeline Pennsylvania, LLC By:   Atlas
Pipeline Operating Partnership, L.P., its sole member By:   Atlas Pipeline
Partners GP, LLC, its general partner By:  

 

  Matthew A. Jones   Chief Financial Officer

ATLAS MIDKIFF, LLC

ATLAS CHANEY DELL, LLC

ELK CITY OKLAHOMA GP, LLC

SADDLEBACK PIPELINE, LLC

NOARK ENERGY SERVICES, LLC

By:   Atlas Pipeline Mid-Continent, LLC, its sole member By:   Atlas Pipeline
Operating Partnership, L.P., its sole member By:   Atlas Pipeline Partners GP,
LLC, its general partner By:  

 

  Matthew A. Jones   Chief Financial Officer



--------------------------------------------------------------------------------

ELK CITY OKLAHOMA PIPELINE, L.P. By:   Elk City Oklahoma GP, LLC, its general
partner By:   Atlas Pipeline Mid-Continent, LLC, its sole member By:   Atlas
Pipeline Operating Partnership, L.P., its sole member By:   Atlas Pipeline
Partners GP, LLC, its general partner By:  

 

  Matthew A. Jones   Chief Financial Officer ECOP GAS COMPANY, LLC By:   Elk
City Oklahoma Pipeline, L.P. By:   Elk City Oklahoma GP, LLC, its general
partner By:   Atlas Pipeline Mid-Continent, LLC, its sole member By:   Atlas
Pipeline Operating Partnership, L.P., its sole member By:   Atlas Pipeline
Partners GP, LLC, its general partner By:  

 

  Matthew A. Jones   Chief Financial Officer



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

We hereby agree to all of the amendments contained in the Amendment No. 2 on the
Amendment No. 2 Effective Date.

 

[                                         ], as a [Term Loan] [Revolver Loan]
Lender By:  

 

Name:   Title:  